Case 3:20-mj-71799-MAG Document 15-4 Filed 12/23/20 Page 1of3

F1D-302 (Rev. $-£-10) 1 of 3-
FEDERAL BUREAU OF INVESTIGATION

 

Date of entry 12/22/2020

At approximately 6:20AM on December 10, 2020, a search Warrant, issued in
the United States District Court for the Northern District of California on
December 9, 2020 by the Honorable Jacqueline s, Corley, U.S. Magistrate
Judge, was executed by Special Agents (SA) and a Task Force Officer (TFO) of
the Federal Bureau of Investigation (FBI) at @g> Loma Vista Avenue,

GH, -©82 kk srd, CA (varcer Premises). The following personnel
Participated in securing the location for the search:

SA Christopher Bognanno

5A David Peacock

SA Rodney Gauthier

SA Joseph O'Donnell

SA Ruchi Patel

SA Nathan White

SA Joe Yum —--
5A Desiree Gorham

SA Lacey Melco

SA Kerrie Walker

TFO Samson Chan °

The search of the Target Premises began at approximately 7:02AM with entry
photos.

The search team at the Target Premises consisted of SA Christopher
Bognanno, SA David Peacock, SA Rodney Gauthier, SA Joseph O'Donnell, SA
Ruchi Patel, SA Nathan White, SA Joe Yum, SA Kerrie Walker, and TFO Samson
Chan. Eighteen items of evidence were collected at the Target Premises.

SA O'Donnell took search photographs of the Target Premises before, during,
and at the conclusion of the search. A Photo Log was maintained SA Patel,

A sketch depicting the basic layout of the Target Premises and the

 

Enestigatianon 12/10/2020 a» Oakland, California, United Statee (In Person)

Pile#? 245W~SF-2602422-DESERTEAGLE Date drafted 12/17/2020
a ay

by PEACOCK DAVID F

 

This document contains neither recommendations hoe conclusions of the FBI It 48 the property of the FBI and is koaned to your agency. it teed ts cements are not
to be destributed outside your agency.
Case 3:20-mj-71799-MAG Document 15-4 Filed 12/23/20 Page 2 of 3
FD-312a (Rev. 3-8-10)

24SW-SF~2602422-DESERTEAGLE

(O) Execution of Search Warrant at —=
Loma Vista Avenue, Cosi,

Continuation of FD-302 of CA on 12/10/2020 On 12/10/2020 Page 2 of 3

approximate locations of the collected items of evidence was prepared by SA
White.

SA Walker maintained an Evidence Collected Item Log for the following
eighteen items of evidence: ini

1. Backpack

la. Baggie with crystal rocks

ib. Black Nike Air bag with 6 baggies crystal, 7 baggies white substance

lc. Black Nike bag with 4 baggies pinkish substance, 3 baggies greenish
Powder, 2 baggies whitish powder, 1 bag brown substance

id. 1 blue pill container with white crystal substance

le, 1 blue pill container with 24 full xanax bars and 4 pieces of xanax

lf. 1 blue pill container with 2 small baggies - skulls and brown
substance

lg. 1 white pill container with xanax bars

lh. 2 digital scales

1k. packaging materials, clear baggies, foil

2. Digital scale

3. cell phone - LG

4. 1 black tablet IMEI # 015608005631117

5. Black rifle with scope and sling

Sa. 3 rifle magazines; 1 magazine containing 0 rounds, 1 magazine
containing 16 rounds, 1 Magazine containing 17 rounds

5b. Baggie with 20 7.62 rounds

6. Dell Laptop

7. HP Laptop

8. cell phone - iPhone

9. cell phone - Samsung

10. US Currency

11. cell phone - T-Mobile flip-phone

12. cell phone - iPhone sE

13, Sifter and packaging materials

13a. Small baggie with crystal substance and small twist of rock

14. cell phone - LG

15. cell phone - Samsung
Case 3:20-mj-71799-MAG Document 15-4 Filed 12/23/20 Page 3 of 3
FD-302a (Rev. 58-10)

245W~SF-2602422-DESERTEAGLE

(0) Execution of Search Warrant at ae
Loma Vista Avenue, + Oakland,

Continuation of FD-302 of CA on 12/10/2020 On 12/10/2020 page 3 of 3

16, Motorola phone
17. cell phone - iPhone
18. cell phone - iPhone

The search concluded with a final walk-through and exit photos began at
approximately 9:05AM. A copy of the search warrant and a copy of the FD-597
were placed inside the Target Premises. At approximately 9:15AM the Target
Premises was secured and released back to the resident.

The Search Warrant for Target Location, Evidence Recovery Log, Photographic
Log with Photography Cover Sheet, Sketch, FD-597, and original Compact Discs
and copy of the Compact Discs containing the search photographs are
physically and digitally maintained in the 1A package of this case file.
